The defendant’s petition for certification for appeal from the Appellate Court, 22 Conn. App. 428, is granted, limited to the following issues:
“1. Was the Appellate Court correct in determining that an insurer’s special defense of material misrepresentation must be proven by clear and convincing evidence?
“2. Was the Appellate Court correct in determining that the trial court’s limiting instruction to the jury to consider only misrepresentations ‘related to the cause and origin of the fire’ as proof of the special defense, thereby excluding certain evidence, was not likely to have misled the jury?”